HSI-/5
                               ELECTRONIC RECORD




COA#       11-13-00085-CR                        OFFENSE:       19.05


           Ruben Montes Garces v.
STYLE:     The State of Texas                    COUNTY:        Glasscock

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   118th District Court


DATE: 3/26/15                    Publish: NO     TCCASE#:       432




                        IN THE COURT OF CRIMINAL APPEALS



         Ruben Montes Garces
style:   v. The State of Texas                       CCA#:      PD-0481-15
         APPELL^KIT^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:
DATE:    yulv,      2A 20/f                          SIGNED:                           PC:.
JUDGE:    J*                                         PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD